Case: 14-12524    Date Filed: 06/29/2015   Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-12524
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:13-cv-03611-RWS



LASHAWN FUQUA,
on behalf of minor D.F.,
Sui Juris in Propria Persona,

                                                               Plaintiff-Appellant,

                                      versus

TERRY MASSEY,
MICHAEL WALDROP,
TONYA L. SEARCY,
THE CITY OF CONYERS,
OFFICER ANTHONY COOK, et al.,

                                                            Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (June 29, 2015)
               Case: 14-12524     Date Filed: 06/29/2015    Page: 2 of 5


Before MARCUS, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      LaShawn FuQua appeals the dismissal of the civil-rights complaint, brought

pursuant to 42 U.S.C. § 1983, that she filed in federal court on behalf of her minor

daughter, D.L. The complaint stemmed from a citation that D.L. received for

public indecency and loitering, and the resulting bench trial in state municipal

court. The district court dismissed the complaint, concluding that FuQua, a non-

attorney, could not act as D.L.’s counsel. The court also denied FuQua’s requests

for injunctive relief, recusal, and entry of default. FuQua now brings this appeal,

challenging these rulings and other aspects of the district court proceedings. After

careful review, we affirm.

                                           I.

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim, accepting all factual allegations in the complaint as true and

construing them in the light most favorable to the plaintiff. Glover v. Liggett Grp.,

Inc., 459 F.3d 1304, 1308 (11th Cir. 2006). To survive a Rule 12(b)(6), Fed. R.

Civ. P., motion to dismiss for failure to state a claim on which relief can be

granted, the complaint must state a plausible claim for relief—that is, it must

contain sufficient factual matter, accepted as true, to state a claim for relief that is

facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949


                                           2
              Case: 14-12524     Date Filed: 06/29/2015   Page: 3 of 5


(2009). We liberally construe the pleadings of pro se parties. Campbell v. Air

Jamaica Ltd., 760 F.3d 1165, 1168 (11th Cir.), cert. denied, 135 S. Ct. 759 (2014).

      Individual parties in federal court generally “may plead and conduct their

own cases personally or by counsel.” 28 U.S.C. § 1654. The right to appear pro

se, however, is limited to parties conducting “their own cases,” and does not

extend to non-attorney parties representing the interests of others. Consequently,

we have held that “parents who are not attorneys may not bring a pro se action on

their child’s behalf.” Devine v. Indian River Cnty. Sch. Bd., 121 F.3d 576, 581

(11th Cir. 1997) (explaining that while Rule 17(c), Fed. R. Civ. P., permits a parent

to sue on behalf of a minor child, it does not permit a non-attorney parent to act as

legal counsel for the child in such an action), overruled in part on other grounds by

Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516, 535, 127 S.

Ct. 1994, 2006-07 (2007).

      Here, the district court properly granted the motion to dismiss because

FuQua sought to represent her minor daughter, but, as a non-attorney, she was not

permitted to do so. See Devine, 121 F.3d at 581. To the extent that FuQua’s

§ 1983 complaint asserted claims on her own behalf, she did not allege sufficient

factual content showing that her own rights were violated. See Iqbal, 556 U.S. at

678, 129 S. Ct. at 1949. FuQua’s only connection to the underlying proceedings

that are the subject of the complaint was that she had attended them with D.L. and


                                         3
                Case: 14-12524   Date Filed: 06/29/2015   Page: 4 of 5


occasionally spoke on D.L.’s behalf. Her conclusory allegations that her civil

rights were violated by the defendants are insufficient to survive a motion to

dismiss. See id.

      For the same reasons, the district court did not err in denying FuQua’s

motion for injunctive relief. Injunctive relief is appropriate only if the moving

party shows, among other things, “a substantial likelihood of success on the

merits.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). Because the

complaint was properly dismissed, FuQua cannot show a likelihood of success on

the merits.

                                         II.

      We review a judge’s refusal to recuse himself for an abuse of discretion.

McWhorter v. City of Birmingham, 906 F.2d 674, 678 (11th Cir. 1990). A district

court judge must “disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). “Ordinarily, a judge’s

rulings in the same or a related case may not serve as the basis for a recusal

motion.”      McWhorter, 906 F.2d at 678.      A judge’s bias warranting recusal

generally must be “personal and extrajudicial.” Id. One exception to this general

rule is when the movant demonstrates pervasive bias and prejudice. Id.

      FuQua’s recusal request appears to have been based primarily on a single

ruling by the judge in this case and possibly on the court’s failure to rule on her


                                         4
              Case: 14-12524     Date Filed: 06/29/2015   Page: 5 of 5


motion for injunctive relief. In other words, the alleged bias is judicial rather than

personal. Because neither action shows pervasive bias and prejudice, the district

judge properly denied the recusal request. See id.

                                         III.

      FuQua presents several other challenges to the district court’s judgment,

none of which have merit. First, FuQua contends that the defendants were required

to retain separate counsel, but she has provided no relevant authority to support

that proposition, and instead relies, as she did in the district court, on criminal

cases, which are not applicable to this civil case. Second, she asserts that the

defendants never filed a responsive pleading and therefore admitted the allegations

in the complaint, purportedly rendering entry of default appropriate, see Fed. R.

Civ. P. 55(a), but the defendants permissibly filed a motion to dismiss under Rule

12(b)(6) before filing an answer, see Fed. R. Civ. P. 12(b) (“A motion asserting

any of these defenses must be made before pleading if a responsive pleading is

allowed.”), which stayed the time to file a responsive pleading, see Fed. R. Civ. P.

12(a)(4).   Finally, she contends that the district court lacked subject-matter

jurisdiction, but the § 1983 complaint alleged federal civil-rights violations within

the court’s federal-question jurisdiction. See 28 U.S.C. § 1331.

                                         IV.

      For the foregoing reasons, we AFFIRM the district court.


                                          5